[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                      No. 10-12189                   JAN 04, 2011
                                                                      JOHN LEY
                                  Non-Argument Calendar                 CLERK
                                ________________________

                                  Agency No. A098-560-092


FENG GUI ZHENG,

lllllllllllllllllllll                                                     Petitioner,

    versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (January 4, 2011)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
      Feng Gui Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’s (“BIA”) decision denying her motion for

reconsideration and her second motion to reopen, filed pursuant to 8 C.F.R. §

1003.2(b) and (c); Immigration and Nationality Act (“INA”) § 240(c)(6) and (7), 8

U.S.C. § 1229a(c)(6) and (7). Zheng originally applied for asylum based on

political opinion, but her application was denied, and the BIA dismissed her

appeal. She then moved the BIA to reopen proceedings based on her adoption of

Falun Gong. On October 14, 2009, the BIA denied this motion, concluding Zheng

failed to establish changed country conditions and, thus, her filing was untimely.

She did not petition this Court to review that decision.

      Zheng did, however, move the BIA to reconsider its decision and to reopen

proceedings. She relied primarily on articles about China targeting Falun Gong

practitioners abroad and a notice her parents received from Chinese authorities

reporting Zheng’s activities within the United States and demanding that Zheng

stop practicing Falun Gong and return to China to accept punishment. The BIA

denied the motions, and Zheng timely petitioned this Court for review.

      Zheng contends that the BIA erroneously denied her motion for

reconsideration because she had shown an error of fact or law in its previous

conclusion that she failed to establish changed country conditions to excuse the

                                          2
untimeliness of her first motion to reopen. With respect to her second motion to

reopen, Zheng argues that she submitted evidence to the BIA that sufficiently

established changed country conditions and that the motion was, therefore, exempt

from the timely filing requirements.

      “‘We review the BIA’s denial of a motion to reconsider for abuse of

discretion.’” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(quoting Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003)). We

also review the BIA’s denial of a motion to reopen for abuse of discretion. Jiang

v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Thus, our review is

limited to determining whether the BIA’s exercise of discretion was arbitrary or

capricious. Id.

       “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also INA § 240(c)(6)(C),

8 U.S.C. § 1229a(c)(6)(C). “[M]erely reiterating arguments previously presented

to the BIA does not constitute ‘specifying . . . errors of fact or law’ as required for

a successful motion to reconsider.” Calle, 504 F.3d at 1329 (quoting 8 C.F.R.

§ 1003.2(b)(1)).




                                           3
      “A motion to reopen proceedings shall state the new facts that will be

proven at a hearing to be held if the motion is granted and shall be supported by

affidavits or other evidentiary material.” 8 C.F.R. § 1003.2(c)(1); see also INA

§ 240(c)(7)(B), 8 U.S.C. § 1229a(c)(7)(B). A motion to reopen “must be filed no

later than 90 days after the date on which the final administrative decision was

rendered in the proceeding sought to be reopened . . . .” 8 C.F.R. § 1003.2(c)(2);

see also INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i). However, the 90-

day time limitation does not apply to a motion to reopen based upon “changed

circumstances arising in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material and was not available

and could not have been discovered or presented at the previous hearing.”

8 C.F.R. § 1003.2(c)(3)(ii); see also INA § 240(c)(7)(C)(ii), 8 U.S.C.

§ 1229a(c)(7)(C)(ii).

      As an initial matter, we lack jurisdiction to review the BIA’s October 14,

2009 decision denying Zheng’s first motion to reopen because she did not petition

for review within 30 days of the entry of that order. See INA § 242(b)(1), 8 U.S.C.

§ 1252(b)(1); Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005)

(per curiam) (explaining that the period for filing a petition for review is




                                           4
mandatory and jurisdictional). Accordingly, Zheng’s petition is dismissed to the

extent she challenges the BIA’s October 14, 2009 decision.

      In support of her motion for reconsideration, Zheng relied on the same

arguments that she presented in support of her first motion to reopen—the

underlying motion to be reconsidered. Because merely reiterating the same

arguments previously presented to the BIA does not specify an error of fact or law,

the BIA did not abuse its discretion in denying Zheng’s motion for

reconsideration. See Calle, 504 F.3d at 1329.

      Likewise, the BIA did not abuse its discretion in denying Zheng’s second

motion to reopen. The evidence she presented, though suggesting changes in

Chinese policy abroad, did not represent a material change in conditions within

China. See 8 C.F.R. § 1003.2(c)(3)(ii) (stating an exemption to the 90-day time

limitation where the movant presents evidence of “changed circumstances arising

in the country of nationality or in the country to which deportation has been

ordered . . . .”) (emphasis added). Instead, this evidence merely illustrates a

continuation of China’s more than decade-long crackdown on Falun Gong.

Consequently, the BIA did not abuse its discretion in finding Zheng failed to

present material evidence of changed country conditions and in denying the

motion as untimely.

                                          5
    Accordingly, Zheng’s petition is DISMISSED IN PART, DENIED IN

PART.




                                 6